NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           June 2, 2015

      Hon. J. Lynn Watson                         Hon. Marc G. Rosenthal
      Rosenthal & Watson                          ROSENTHAL & WATSON
      P. O. Box 201658                            P.O. Box 201658
      Austin, TX 78720                            Austin, TX 78720
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Norton A. Colvin Jr.                   Hon. David I. Schoen
      Colvin, Chaney, Saenz & Rodriguez, LLP      2800 Zelda Road, Suite 100-6
      1201 East Van Buren                         Montgomery, AL 36106
      P.O. Box 2155                               * DELIVERED VIA E-MAIL *
      Brownsville, TX 78522-2155
      * DELIVERED VIA E-MAIL *                    Hon. Kent Geoffrey Rutter
                                                  Haynes and Boone, LLP
      Hon. Mitchell Craig Chaney                  1221 McKinney Street, Suite 2100
      Colvin, Chaney, Saenz & Rodriguez, LLP      Houston, TX 77010-2007
      1201 E. Van Buren                           * DELIVERED VIA E-MAIL *
      P.O. Box 2155
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00257-CV
      Tr.Ct.No. 2009-CV-0010-A
      Style:    VIVIANA SOSA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
                ESTATE OF DESTINY SOSA, A DECEASED CHILD, AND JESSE SOSA v.
                UNION PACIFIC RAILROAD COMPANY AND ERNESTO ORTEGON

            Appellee's motion for extension of time to file motion for rehearing in the above
      cause was this day GRANTED by this Court. The time has been extended to Friday,
      June 12, 2015.



                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      DER:ch